Citation Nr: 1519850	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to an evaluation in excess of 30 percent for PTSD prior to February 24, 2011, and in excess of 50 percent thereafter.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1965 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, and September 2011, and January 2012 rating decisions and a July 2013 Decision Review Officer (DRO) decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  The December 2010 rating decision denied service connection for hypertension, skin cancer, hiatal hernia, and lumbosacral strain with arthritis and a bilateral leg disability.  The September 2011 rating decision denied entitlement to individual unemployability.  The January 2012 rating decision denied service connection for sleep apnea.  The July 2013 DRO decision granted an increased evaluation for PTSD to 50 percent, effective February 24, 2011.  However, because the increase to 50 percent did not constitute a full grant of the benefits sought, and the Veteran has continued his disagreement with the rating assigned, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2014, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for a neck/cervical spine disability has been raised by the record in a March 2011 notice of disagreement, August 2013 Form 9, and at the Veteran's March 2014 Board hearing.  The issue of entitlement to service connection for a right arm disability has been raised by the record in a January 2013 statement in support of claim submitted by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sleep Apnea

Regarding the Veteran's claim for service connection for sleep apnea, the Veteran indicated that he had a sleep study done at the Memphis VAMC in October 2011.  VA treatment records indicate that the sleep study was conducted, and a January 2012 VA treatment note lists some results from the October 2011 sleep study; however, the report of the sleep study is not included.  The records indicate that the results "can be viewed under tools and image display."  On remand, a copy of the October 2011 sleep study should be obtained and associated with the claims file.  

Also, the Veteran has not yet been provided with VA examination with respect to his claim for service connection for sleep apnea.  VA treatment records show the Veteran with a diagnosis of sleep apnea.  The Veteran has contended that he developed problems snoring and stopping breathing while in service.  His former wife, in a June 2012 statement, revealed that while stationed in Colorado Springs, he started to have trouble breathing, and would gasp for breath when asleep.  In light of this evidence, the Board finds that a VA examination to determine the nature and etiology of the Veteran's sleep apnea is warranted.  See 38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

In this case, the Veteran claims that he has hypertension which developed during service, and has continued since service.  Alternatively, the Veteran contends that his hypertension is due to his service-connected PTSD.  The record reflects that the Veteran is being currently treated for hypertension.  Service treatment records show that upon separation in May 1968, the Veteran had an elevated blood pressure reading of 132/82 as shown on his separation Report of Medical Examination.  There is no medical opinion regarding the etiology of the Veteran's hypertension.  As the evidence currently of record is insufficient to decide the Veteran's claim, a remand for a VA examination and opinion is necessary in this case.

Hiatal Hernia

Regarding the claim for service connection for hiatal hernia, the Veteran has also not been afforded a VA examination regarding his claim.  Private and VA treatment records show the Veteran having been diagnosed with a hiatal hernia.  The Veteran stated at his March 2014 Board hearing that during service, he remembered having acid reflux, and that he would get up at nights and drink a lot of milk to settle his stomach.  In light of the above, the Board finds that a VA examination is warranted in this case.  See 38 C.F.R. § 3.159(c) (4) (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Low Back and Bilateral Leg Disability

As stated above, the Veteran has raised additional claims of entitlement to service connection for a neck/cervical spine disability and a right arm disability; those issues are not in appellate status but are inextricably intertwined with the issues of entitlement to service connection for a low back and bilateral leg disability because the Veteran has contended that his low back and bilateral leg disabilities are caused, in part, by his neck disability.  See January 2013 Statement in Support of Claim.  The outcome of the Veteran's claim of entitlement to service connection for a neck/cervical spine disability substantially affects the adjudication of the issues of service connection for a low back disability and a bilateral leg disability currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a decision on the merits as to the claims for service connection for a low back disability and a bilateral leg disability would be premature at this time. 

Skin Cancer

The Veteran contends that his skin cancer is due to exposure to Agent Orange in service as well as exposure to sun while serving in Vietnam.  The record reflects that a VA skin diseases examination was conducted in July 2011, however no etiological opinion was provided.  On remand, an additional VA examination with a medical opinion should be obtained.

Increased Rating for PTSD

Regarding his service-connected PTSD, the Veteran was most recently afforded a VA examination in July 2011.   At that examination, the Veteran, although he preferred to be alone, was noted to be feeling motivated to try and reach out in order to build relationships and increase meaningful activity in his life.  He continued to be married, and reported that his relationship with his wife was good overall, with not much interaction.  However, at his March 2014 Board hearing, the Veteran stated that he won't socialize anymore, and does not go anywhere.  He stated that when his wife has people come over, he goes and sits in his truck out in the yard because he cannot stand people coming over.  He stated that when he is out, he tries to "bully people to keep them from looking at me face-to-face."  The Veteran also stated that he would not care if his wife left him, because he did not want to be married and preferred being alone.  He hadn't seen his daughter in two years, and his son, who lives two miles away, only comes once a month for about 15 minutes, if he has a problem.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; given the fact that the Veteran's examination was conducted almost four years ago, and in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

As decisions on the service connection claims and the increased rating claim on appeal could affect the outcome of the Veteran's TDIU claim, the claims are inextricably intertwined.  Therefore, a remand is also required with respect to the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

All Claims

Finally, as the record reflects that the Veteran receives ongoing VA treatment, updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the actual report of the Veteran's October 2011 sleep study conducted at the Memphis VA Medical Center in Memphis, Tennessee.   

Also obtain updated VA treatment records from the Memphis VA Medical Center and all associated clinics (including the Dyersburg VA Clinic), as well as any other VA facility identified by the Veteran or in the record, for the period of February 2014 to the present.

2.  Schedule the Veteran for a VA examination in order to ascertain the nature and etiology of his sleep apnea.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.  Upon a review of the record and examination of the record, the examiner should answer the following:

Whether is at least as likely as not (probability of 50 percent or greater), that the Veteran's sleep apnea is related to his military service.  The examiner should discuss the Veteran's contentions that he developed problems snoring and breathing while in service, as well as his former wife's statement in June 2012, which states that while stationed in Colorado Springs, the Veteran started to have trouble breathing, and would gasp for breath when asleep

The examiner should also comment on the impact, if any, of sleep apnea on the Veteran's occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

3.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of his hypertension.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should address the following:

(a)  The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension had its onset in active duty service.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

(b)  The examiner should also provide an opinion as to whether it at least as likely as not that currently diagnosed hypertension was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity. 

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

4.  Schedule the Veteran for a VA esophagus/hiatal hernia examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hiatal hernia, is related to his active duty service.  The examiner should discuss the Veteran's reports of having acid reflux during service, and his reports of having to get up at nights and drink a lot of milk in order to settle his stomach.

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

5.  Schedule the Veteran for a VA dermatology examination in order to determine the nature and etiology of his skin cancer.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.  

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin cancer is related to his military service, to include herbicide exposure or exposure to the sun in service.

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

6.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of his service-connected PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All required testing (including a mental status examination) must be performed.  The opinion provider should cite to the medical and competent lay evidence of record and a detailed rationale is required for the opinion provided.

7.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




